JAMES F. KUTZ, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Kutz v. CommissionerDocket No. 5309.United States Board of Tax Appeals5 B.T.A. 239; 1926 BTA LEXIS 2928; October 27, 1926, Decided *2928  The amounts paid as premiums on life insurance may not be deducted from gross income in the computation of net income.  James F. Kutz pro se.  Robert A. Littleton, Esq., for the respondent.  GREEN *239  This is a proceeding for the redetermination of a deficiency in income tax for the calendar year 1922 in the amount of $26.29.  The taxpayer assigns error on the part of the Commissioner in refusing to allow as deductions in computing net income the premiums which the taxpayer paid on his war risk insurance during the calendar year 1922.  OPINION.  GREEN: This appeal has been submitted on the petition filed by the taxpayer and the answer thereto filed by the Commissioner.  The *240  answer admits only the date of the deficiency letter and the amount of the taxes in controversy.  All the other averments of the petition are specifically denied.  We assume the insurance premiums sought to be deducted by the taxpayer are for the annual premiums paid during the calendar year 1922 on his war risk insurance.  Section 215 of the Revenue Act of 1921 specifies the items that are not deductible in computing the net income of an individual.  The premiums*2929  which the taxpayer paid during the year 1922 fall within the non-deductible items enumerated by the statute.  Judgment will be entered for the Commissioner.